Citation Nr: 1501883	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from November 14, 1988, to April 13, 1994.  He also had 5 months and 9 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for OSA.  

This case was initially before the Board in July 2012, when it was remanded for further development.  It was returned to the Board in August 2014, when the Board determined that an expert medical opinion was necessary.  A Veterans Health Administration (VHA) medical opinion was obtained in August 2014.  Based on review of that opinion, the Board finds that a remand for additional development is necessary.  

In pertinent part, the VHA opinion states that the Veteran's OSA was not caused or aggravated by his sinusitis or the associated symptomatology, including his deviated nasal septum and enlarged turbinates.  Rather, the VHA examiner stated that:

The issue of weight is very significant in this case.  The records state that the [Veteran] weighed 130 pounds while in service.  An exam on December 7, 1997 [approximately 8 months after separation] listed his height at 5'10" and his weight at 190 pounds.  This was several months after discharge, although I can't locate in the records provided his exact date of discharge.  OSA is multifactorial in cause, but obesity is a very significant factor.  The records indicate that the Veteran now weighs over 350 pounds although I cannot locate the date of that exam.  I believe that the [Veteran]'s dramatic weight gain since discharge is the biggest factor in his development of OSA.  I am an Otolaryngologist and it is beyond my area of expertise to state whether this weight gain is a reasonable result of his Lithium therapy.  A psychiatrist would be in a better position to give that opinion.  

After review of the claims file, it does appear that the Veteran at some point underwent Lithium therapy for treatment for his service-connected psychiatric disorder.  (The Board takes notice that, among certain medical authorities, it has been indicated that a potential side effect of Lithium therapy is weight gain.)  

The Board, however, is unable to determine based on the evidence of record the exact, or even approximate, dates of treatment with Lithium therapy for the Veteran's psychiatric disability.  The Board also does not have evidence with regard to the amount of weight gain that occurred over the period of time that he was taking the Lithium.  A remand for such information to be obtained is required.  

Finally, a medical opinion should be obtained from a psychiatrist to address whether the weight gain during that period of time would be a reasonable amount of gain attributable to Lithium as a side effect of taking that medication.  Based on that opinion, a second opinion should be obtained from an otolaryngologist as to whether the reasonable approximate amount of weight gain that occurred during that period of time due to his Lithium therapy caused or aggravated the Veteran's OSA.

Private and VA treatment records should also be sought, especially any that would reflect Lithium therapy and/or weight gain since military service.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Minneapolis VA Medical Center, or any other VA medical facility that may have treated the Veteran, since his separation from military service and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his OSA and/or obesity/weight gain, or psychiatric disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Specifically ask the Veteran to provide information regarding the dates of treatment with Lithium for his psychiatric disorder and the approximate amount of weight gain that occurred during that period of time.  The Veteran should additionally provide the names and contact information of the doctors who prescribed Lithium, in order for the Board to obtain any outstanding treatment records or obtain any other required information regarding the Veteran's Lithium use.  Authorizations to obtain records should be sought.

4.  After completing the development sought in the paragraphs above, provide the claims file to a psychiatrist for an opinion regarding any weight gain associated with Lithium use.  The claims file and a copy of this remand must be made available to and be reviewed by the psychiatrist.  If an examination is deemed necessary by the reviewer, an examination should be scheduled.

Following review of the file, including the August 2014 VHA opinion and any other subsequently obtained evidence regarding Lithium use and/or weight gain during that period of use, the examiner should opine whether the Veteran's weight gain that occurred during the period of his Lithium use is at least as likely as not (50 percent or greater probability) due to his Lithium use.  If not, the examiner should address what, if any, of the weight gain would have been a reasonable amount of weight gain attributable to the Veteran's Lithium use during his period of treatment.  

All opinions must be accompanied by a clear rationale.  If the examiner cannot provide an opinion with any amount of certainty, the examiner is instructed to state that such opinion would be speculative and to provide a rationale for why such would be speculative.  

5.  After obtaining the above opinion, provide the claims file to an otolaryngologist for an opinion regarding the Veteran's weight gain associated with Lithium use and whether such a gain caused or aggravated his OSA.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  If an examination is deemed necessary by the reviewer, that examination should be scheduled.

Following review of the claims file, including the August 2014 VHA opinion and any other subsequently obtained evidence regarding Lithium use and weight gain during that period of use, as well as the psychiatrist's opinion above, the examiner should opine as to the following:

(a) Whether the Veteran's weight gain due to his Lithium use more likely, less likely, or at least as likely as not (50 percent or greater probability) caused his OSA.  The examiner should discuss such weight gain with regards to Lithium use in conjunction with the date of onset of symptomatology, and provide a discussion as to the significance, or lack thereof, of such correlation.  The examiner should additionally discuss any other pertinent evidence in the claims file, as appropriate.

(b) Whether the Veteran's weight gain due to his Lithium use more likely, less likely, or at least as likely as not aggravate (i.e., permanently worsen beyond the normal of progression of that disease) his OSA.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for OSA, to include as secondary to service-connected disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

